Slater, S.
In this accounting proceeding a question has arisen with respect to the payment of a legacy for $1,000 to the Women’s Home and Foreign Missionary Society of the General Synod of the Evangelical Lutheran Church of the United States, under paragraph first of the will of this decedent.
The decedent died on January 7, 1935. Her will, executed on November 10, 1915, was admitted to probate on April 9, 1935. Paragraph numbered first of the will provides as follows:
“ First. I give and bequeath to the Women’s Home and Foreign Missionary Society of the General Synod of the Evangelical Lutheran Church in the United States, its successors and assigns, the sum of *741One thousand Dollars ($1,000) to be used for the benefit of the Woman’s Hospital in India.”
Prior to the year 1918 there were three separate divisions or factions of the Lutheran Church in America, each having a separate governing body, known respectively as The General Synod, the General Council (both corporations of the State of Pennsylvania), and the United Synod South, a Virginia corporation. Each of the corporations operated through various subordinate boards and agencies, such as Board of Foreign Missions, Board of Ministerial Relief, Board of Education, and Women’s Missionary Society.
In 1918 the General Synod, the General Council and the United Synod South, comprising the three governing bodies of the Evangelical Lutheran Church in the United States, agreed to merge under the name of the United Lutheran Church in America. A charter was applied for and obtained in the State of New York, and the three merging corporations thereafter, at a joint convention, ratified the charter obtained and, by joint and several action, resolved that all rights and properties of the merging corporations and all future administration be turned over to the new corporation.
On September 2, 1884, the Women’s Home and Foreign Missionary Society of the General Synod of the Evangelical Lutheran Church in the United States, located at Springfield, Ohio, was incorporated.
In 1920 a charter for the Women’s Missionary Society of the United Lutheran Church in America was obtained in the State of Pennsylvania. Under this charter the subordinate missionary societies of the three merged corporations tinned over all of their rights and property to the new corporation and are now operating under the name of the Women’s Missionary Society of the United Lutheran Church in America. I hold, therefore, that the Women’s Missionary Society of the United Lutheran Chinch in America is the successor society to the Women’s Home and Foreign Missionary Society of the General Synod of the Evangelical Lutheran Church in the United States, and, as such, is entitled to the legacy.above mentioned. (Matter of Doane, 124 Misc. 663; Matter of Mills, 156 id. 473.)
The decree on accounting will provide accordingly.